            Case 1:20-cr-00332-AT Document 15 Filed 09/11/20 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: __________________
                                                                    DATE FILED: _9/11/2020____

               -against-
                                                                                   20 Cr. 332 (AT)
WILLIAM SCOTT,
                                                                                       ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       It is ORDERED that a status conference shall be held in this action on September 14, 2020,
at 10:30 a.m. The hearing shall proceed by teleconference. See In re Coronavirus/Covid-19
Pandemic, 20 Misc. 176, ECF No. 2 (S.D.N.Y. Jun. 24, 2020) (“[C]onditions make it necessary for
the judges in this District to continue to conduct proceedings remotely, by videoconference or
teleconference.”). At the time of the proceeding, the parties are directed to call either (888) 398-2342
or (215) 861-0674, and enter access code 5598827.

       All participants should identify themselves every time they speak, spell any proper names for
the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference are reminded that recording or rebroadcasting of the proceeding is
prohibited by law.

       As requested, defense counsel will be given an opportunity to speak with the Defendant by
telephone for fifteen minutes before the proceeding begins (i.e., at 10:15 a.m.); defense counsel
should make sure to answer the telephone number that was previously provided to chambers at that
time.
       SO ORDERED.

Dated: September 11, 2020
       New York, New York
